Citation Nr: 1110596	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-24 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran was on active duty from September 1966 to June 1968.  He passed away in May 2006, and the appellant is his widow.  At that time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), peripheral neuropathy of both lower extremities, and type II diabetes mellitus.  He further had been granted a total disability evaluation based on individual unemployability due to his service-connected disabilities (TDIU).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO), located in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the VA asking that service connection be granted for the cause of her husband's death.  The record indicates that the Veteran served during the Vietnam War, and he had been exposed to herbicides while stationed in-country.  The appellant contends that when her husband was in Vietnam, he was exposed to blood and blood products when he was helping injured service members.  She maintains that this blood was contaminated and ultimately led to the Veteran's development of hepatitis and finally metastatic liver cancer.  She thus asks for VA benefits.

To support her assertions, the appellant has submitted a written statement from a private doctor.  The doctor has opined that it was possible that the Veteran contracted hepatitis as a result of the Veteran's exposure to blood while in Vietnam.  The opinion is dated August 7, 2007, and was provided by Dr. S. Muttreja, of the Samaritan Care Hospice of Winter Park, Florida.  However, the medical doctor did not provide any type of discussion with his diagnostic assessment.  A further review of the claims folder indicates that a VA medical opinion has not been requested.  Based upon the evidentiary record in the instant case and in light of the applicable provisions of the Veterans Claims Assistance Act of 2000, it is the Board's opinion that a VA opinion should be obtained and included in the claims folder prior to the Board issuing a determination on the merits of the appellant's claim.

Additional examination of the claims folder indicates that the Veteran's terminal care records have not been obtained and included in the claims folder for review.  The Certificate of Death shows that the Veteran died as an inpatient at the Orlando Regional Medical Center.  Although the appellant's claim has been denied, it may be that these medical records in general, and especially the terminal treatment records, will provide more details on how the Veteran died and additional information concerning his cause of his death.  Such records are therefore needed for this decision.  The RO/AMC has a duty to obtain those records and if that is not successful, then to inform the appellant that it has attempted to obtain those records and that it is her responsibility to secure those records and forward them to the VA for review.

Also, the Board notes that, while the appeal was pending, the United States Court of Appeals for Veterans Claims, hereinafter the Court, issued a decision with regard to the content of VCAA notices relevant to DIC claims.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007) [The Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010)].  In Hupp¸ the Court held that a notice with regard to a claim for DIC benefits must include:

(1)  a statement of the conditions (if any) for which the service member was service-connected at the time of his or her death;

(2)  an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected disability; and

(3)  an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service connected.

Additionally, if the claimant raises a specific issue regarding a particular element of the claim, the notice must inform the claimant of how to substantiate the assertion, taking into account the evidence submitted in connection with the application.

In the present case, a VCAA-type letter was sent to the appellant prior to the RO issuing its decision of September 2006.  Although the notification letter provided basic information concerning death benefits, the appellant was not specifically told what she needed to provide to the VA in order to prevail on her clam.  Additionally, the appellant has advanced specific arguments regarding the ultimate cause of death of her husband.  The rating decision did not address any particular argument made by the appellant or the evidence she needed to submit to support her contentions.  Thus, this remand for substantive development will provide the opportunity to properly notify the appellant in accordance with Hupp, supra.

Accordingly, further appellate consideration will be deferred and the case is remanded to the RO/AMC for the following actions:

1.  The appellant should be issued a letter addressing the elements required under Hupp, supra.  Specifically, the letter should inform the appellant of the Veteran's service-connected disabilities, explain the evidence and information required to substantiate her claim for benefits, an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, and address the arguments made by the appellant with respect to her claim.  A copy of the letter provided to the appellant should be included in the claims folder for review.

2.  The RO/AMC should contact the appellant and ask her to provide the name(s) of all non-VA physicians and healthcare providers that treated the Veteran for his terminal illness.  Of specific interest is the address of the Orlando Regional Medical Center.  The RO/AMC should not only attempt to obtain the records from the Orlando Regional Medical Center, but it should also seek to obtain any records that may be located at the Samaritan Care Hospice, of Winter Park, Florida.  She should be provided Authorization and Consent to Release Information to the Department of Veterans Affairs Forms (Form 21-4142) for those for whom she has not already provided to VA.  After securing the necessary release(s), the RO/AMC should obtain those records that have not been previously secured.  To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant should also be informed of the negative results, and should be given opportunity to submit the requested records.

3.  Associate with the claims folder VA medical records pertaining to the Veteran that date from May 31, 2005.  If none exist, this should be noted in the claims folder.  

4.  After the above has been accomplished, the claims folder, with any recently obtained documents, should be returned to the RO/AMC and arrangements should be made for the claims folder to be reviewed by a medical doctor.  The examiner is asked to indicate that he or she has reviewed the claims folder.

The examiner is asked to express an opinion concerning whether the Veteran's cause of death is at least as likely as not related to any blood contact while he was in service.  The examiner is asked to opine whether it is at least as likely as not that a service-connected disability or disabilities caused or contributed to cause the Veteran's death, or whether his death was related to a disability or disorder that was not related to or caused by his military service or any incidents therein.  The examiner must provide a comprehensive report including rationales for all opinions and conclusions.

5.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2010); see Stegall v. West, 11 Vet. App. 268 (1998).

6.  Following completion of the above actions, the RO/AMC should review the evidence and determine whether service connection is warranted.  If any determination remains adverse to the appellant, she and her representative should be provided a supplemental statement of the case that contains any additional evidence, citations of applicable laws and regulations not previously provided, and the reasons and bases for the decision.  The appellant and her representative should be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


